[Cite as State v. Johnson, 2016-Ohio-873.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                          C.A. No.      15CA010764

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
REGINAL JOHNSON, et al.                                COURT OF COMMON PLEAS
                                                       COUNTY OF LORAIN, OHIO
        Appellant                                      CASE No.   13CV179740

                                 DECISION AND JOURNAL ENTRY

Dated: March 7, 2016



        CARR, Presiding Judge.

        {¶1}     Appellant Northwest Auto Sales appeals the judgment of the Lorain County Court

of Common Pleas that granted the State’s petition for civil forfeiture of a certain Mercedes Benz

vehicle. This Court affirms.

                                                 I.

        {¶2}     The State filed a civil action for forfeiture against Reginal Johnson, Northwest

Auto, and various others regarding real and personal property including a certain 2008 Mercedes

Benz. The petition alleged that, while the automobile was titled to Northwest Auto, Johnson was

the de facto owner with equitable interest. The respondents answered and the parties engaged in

discovery. All matters were resolved as to all the property except for the Mercedes. That matter

was heard at a bench trial before the magistrate, who issued a decision recommending forfeiture

of the Mercedes upon finding that Johnson used the car in the facilitation of a felony and that

Northwest Auto was not an innocent owner.             Four days later, the trial court adopted the
                                                 2


magistrate’s decision, granted the State’s petition, and ordered forfeiture of the Mercedes. No

party filed objections to the magistrate’s decision. Northwest Auto filed a timely appeal, raising

three assignments of error for review.

                                                 II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED WHEN IT FOUND THAT THE VEHICLE WAS
       AN INSTRUMENTALITY AS THAT TERM IS DEFINED IN [R.C.]
       2981.01(A)(6) & 2981.02(A)(3), AND FURTHER FOUND THAT THE STATE
       OF OHIO MET ITS BURDEN OF PROOF THAT SUCH VEHICLE SHOULD
       BE FORFEITED UNDER FAVOR OF R.C.[ ] 2981.05.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED IN NOT FINDING THAT NORTHWEST AUTO
       SALES WAS AN INNOCENT OWNER AS DEFINED IN [R.C.] 2981.01(A)(5).

                                ASSIGNMENT OF ERROR III

       THE MAGISTRATE ERRED AND THE TRIAL COURT AFFIRMED THE
       ADMISSION OF HEARSAY STATEMENTS MADE BY ANOTHER, IN
       VIOLATION OF [EVID.R.] 801 & 804.

       {¶3}    Northwest Auto argues that the trial court erred by granting the State’s civil

forfeiture petition as it related to the Mercedes. This Court disagrees.

       {¶4}    Civ.R. 53(D)(3)(b)(i) allows any party to file written objections to a magistrate’s

decision within fourteen days of the filing of the decision, regardless of whether or not the trial

court has adopted the decision during that fourteen-day period. Although the court may enter

judgment within the fourteen-day period from the filing of the magistrate’s decision, “the timely

filing of objections to the magistrate’s decision shall operate as an automatic stay of execution of

the judgment until the court disposes of those objections * * *.” Civ.R. 53(D)(4)(e)(i). In this

case, the magistrate issued a decision in favor of the State. Although the trial court adopted the
                                                  3


magistrate’s decision four days later, Northwest Auto retained the ability under the civil rules to

file timely objections to that decision. It did not, however, file any objections.

       {¶5}    Except for a claim of plain error, Civ.R. 53(D)(3)(b)(iv) prohibits a party from

assigning as error on appeal to this Court the trial court’s adoption of the magistrate’s decision,

including any factual findings or legal conclusions, unless that party has filed objections to those

findings or conclusions below. Because Northwest Auto failed to file written objections to the

magistrate’s findings of fact and conclusions of law it now challenges, it has forfeited its right to

raise those issues on appeal. See Karcher v. Chadima, 9th Dist. Summit No. 21485, 2004-Ohio-

956, ¶ 9. Moreover, Northwest Auto has not alleged plain error and this Court will not create

this argument on its behalf. See Children’s Hosp. of Akron v. Paluch, 9th Dist. Summit No.

27557, 2015-Ohio-2375, ¶ 6.

       {¶6}    Northwest Auto’s assignments of error are overruled.

                                                 III.

       {¶7}    Northwest Auto’s three assignments of error are overruled. The judgment of the

Lorain County Court of Common Pleas is affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                4


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    DONNA J. CARR
                                                    FOR THE COURT



SCHAFER, J.
CANNON, J.
CONCUR.

(CANNON, J., of the Eleventh District Court of Appeals, sitting by assignment pursuant to
§6(C), Article IV, Constitution.)


APPEARANCES:

MYRON P. WATSON, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and RICHARD A. GRONSKY, Assistant Prosecuting
Attorney, for Appellee.